Per Curiam:

(Department 3).
The defendants in error were the plaintiffs in the trial court and sued Keeler before a justice of the peace for an alleged balance of $249.50 due on account of materials furnished, and labor performed upon the residence of defendant. The defendant failed to appear in the justice court and upon proof of plaintiffs’ claim, judgment was rendered accordingly. Defendant thereafter appealed the cause to the County Court where it was tried to a jury, and a verdict returned in favor of plaintiffs in the sum of $175.00, upon which judgment was entered. The defense interposed was failure upon the part of plaintiffs to do and perform the work as agreed, and damages resulting therefrom to the house by reason of the negligence of plaintiffs in the performance of their work.
The sole question raised here and relied upon for reversal is the alleged insufficiency of the evidence to support the verdict. The claims of the parties were submitted to the jury under instructions to which no objections were interposed.
We have read the record and find therein .sufficient evidence to support the verdict. The probative force of the evidence and the facts established thereby were within the, province of the jury to determine, and are binding upon us. The application for a supersedeas is, therefore, denied and the judgment affirmed.